
	
		II
		Calendar No. 549
		110th CONGRESS
		1st Session
		S. 1551
		IN THE SENATE OF THE UNITED STATES
		
			June 5, 2007
			Mr. Brown (for himself,
			 Mrs. Hutchison, Mr. Kennedy, Mrs.
			 Clinton, Mrs. Murray,
			 Mrs. Feinstein, Mr. Sanders, Mr.
			 Bingaman, Mr. Menendez,
			 Mr. Harkin, Mrs. Boxer, Ms.
			 Landrieu, Ms. Cantwell,
			 Ms. Murkowski, and
			 Mr. Lautenberg) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		
			December 18, 2007
			Reported by Mr. Kennedy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the Public Health Service Act with respect to
		  making progress toward the goal of eliminating tuberculosis, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Comprehensive Tuberculosis
			 Elimination Act of 2007.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2. Findings.
					Title I—Centers for Disease Control and
				Prevention
					Subtitle A—National program for
				elimination of tuberculosis
					Sec. 101. National program.
					Subtitle B—Interagency
				collaboration
					Sec. 111. Advisory council for
				elimination of tuberculosis.
					Subtitle C—New tools for tuberculosis
				elimination
					Sec. 121. New
				tools.
					Subtitle D—Authorizations of
				appropriations
					Sec. 131. Authorizations
				of appropriations.
					Title II—National Institutes of
				Health
					Sec. 201. Research and development
				concerning tuberculosis.
					Sec. 202. Activities of National
				institute of Allergy and Infectious Diseases.
					Sec. 203. John E. Fogarty International
				Center for Advanced Study in the Health Sciences.
					Sec. 204. Loan repayment programs
				regarding research on tuberculosis.
					Sec. 205. Authorization of
				appropriations.
				
			2.FindingsThe Congress finds as follows:
			(1)Each year approximately 9,000,000 people
			 become ill with active tuberculosis ( referred to in this section as
			 TB), and it is estimated that 1,600,000 of those people die, a
			 result of critical underinvestment in quality TB control and the research and
			 development of new TB drugs, diagnostics and a vaccine, as well as the comorbid
			 relationship between TB and HIV/AIDS. Such levels of morbidity and mortality
			 are complicated by the disease having the ability to develop resistance to
			 treatments and to travel easily across borders.
			(2)In 2006, there
			 were 13,767 cases of active TB reported in the United States. The average
			 annual decline in the national TB rate slowed from 7.3 percent per year in the
			 period of 1993 to 2000 to 3.8 percent per year in the period of 2000 to
			 2006.
			(3)In addition to
			 those with active TB, an estimated 10,000,000 to 15,000,000 people in the
			 United States have latent TB infection.
			(4)The increasing
			 occurrence of multidrug resistant (MDR) TB, including
			 extensively drug resistant (XDR) TB—which is resistant to at
			 least almost all drugs used to treat TB, including the two recommended
			 first-line drugs and the recommended second-line medications, raises concerns
			 of a future epidemic of virtually untreatable TB.
			(5)To prevent the
			 spread of extensively drug resistant TB, the immediate strengthening of TB
			 control systems must be a priority. This includes improved case detection,
			 strengthened laboratory capacity, rapid implementation of infection control
			 measures, enhanced treatment programs, and immediate support to existing public
			 sector infrastructure.
			(6)The Centers for Disease Control and
			 Prevention is increasingly relied upon globally for its expertise and technical
			 assistance in global tuberculosis preparedness and outbreak response capacity
			 to identify and investigate outbreaks of multidrug resistant and extensively
			 drug resistant TB.
			(7)New tools are
			 needed to more effectively prevent, diagnose, and treat TB. The standard method
			 of diagnosing TB is over 100 years old, and fails to adequately detect TB,
			 especially in children and those co-infected with HIV/AIDS. The newest class of
			 anti-TB drug is over 40 years old, while rates of multidrug resistant TB are
			 rising globally. The existing vaccine confers no protection to adolescents and
			 adults, protecting only against severe forms of TB in infants and young
			 children.
			ICenters for
			 Disease Control and Prevention
			ANational program
			 for elimination of tuberculosis
				101.National
			 programSection 317E of the
			 Public Health Service Act (42 U.S.C. 247b–6) is
			 amended—
					(1)by striking the heading for the section and
			 inserting the following: national program for elimination of
			 tuberculosis; and
					(2)by amending
			 subsection (b) to read as follows:
						
							(b)Research and
				development; demonstration projects; education and trainingWith respect to the prevention, treatment,
				control, and elimination of tuberculosis, the Secretary may, directly or
				through grants to public or nonprofit private entities, carry out the
				following:
								(1)Research, with priority given to research
				and development concerning—
									(A)clinical trials to
				evaluate the safety and effectiveness of new drugs, diagnostics, and vaccines
				for latent tuberculosis infection and active tuberculosis, including
				drug-resistant tuberculosis, that are suitable for use by patients with
				HIV/AIDS;
									(B)epidemiological
				studies of populations at risk for tuberculosis; and
									(C)field studies to evaluate the effectiveness
				of new drugs, diagnostics, and vaccines, to assess the incidence and prevalence
				of multidrug resistant and extensively drug resistant strains of
				tuberculosis.
									(2)Demonstration
				projects for—
									(A)the development of
				regional capabilities to prevent, control and eliminate tuberculosis and
				prevent mutidrug resistant and extensively drug resistant strains of
				tuberculosis;
									(B)the intensification of efforts—
										(i)to prevent,
				detect, and treat tuberculosis among African Americans, Hispanic Americans,
				Asian Americans, and other United States-born populations with documented
				health disparities; and
										(ii)to reduce or
				eliminate racial disparities in the incidence of tuberculosis in these
				populations;
										(C)the intensification of efforts to control
				tuberculosis along the United States-Mexico border and among United
				States-Mexico binational populations;
									(D)the
				intensification of efforts to prevent, detect, and treat tuberculosis among
				foreign-born persons who are in the United States;
									(E)providing guidance
				to Immigration and Customs Enforcement in developing risk-based screening
				procedures based on current epidemiological data;
									(F)the
				intensification of efforts to increase targeted testing and treatment of latent
				tuberculosis infection and drug-resistant tuberculosis; and
									(G)the
				intensification of efforts to prevent, detect, and treat tuberculosis among
				other high risk populations and settings, including among children and
				adolescents, homeless persons, detainees and prisoners, HIV-infected persons,
				and within health care settings.
									(3)A public
				information and education program to include components that raise awareness
				regarding tuberculosis among the general population as well as those that
				target populations documented as having high risk for tuberculosis.
								(4)Education,
				training and clinical skills improvement activities for health professionals,
				including allied health personnel and emergency response employees.
								(5)Provide support for the Tuberculosis Trials
				Consortium, the Tuberculosis Epidemiologic Studies Consortium, the National
				Laboratory Training Network, and Regional Training and Medical Consultation
				Centers to carry out activities under paragraphs (1) through (4).
								(6)Collaboration with international
				organizations and foreign countries in intensifying efforts to prevent, treat,
				control, and eliminate tuberculosis, including efforts that address risks
				associated with international travel.
								(7)Develop, enhance,
				and expand information technologies that support tuberculosis control,
				including surveillance and database management systems with
				cross-jurisdictional
				capabilities.
								.
					BInteragency
			 collaboration
				111.Advisory
			 council for elimination of tuberculosis
					(a)In
			 generalSection 317E(f) of
			 the Public Health Service Act (42 U.S.C. 247b–6(f)) is
			 amended—
						(1)by redesignating paragraph (5) as paragraph
			 (6); and
						(2)by striking
			 paragraphs (2) through (4), and inserting the following:
							
								(2)DutiesThe Council shall provide advice and
				recommendations regarding the elimination of tuberculosis to the Secretary, the
				Assistant Secretary for Health, and the Director of the Centers for Disease
				Control and Prevention. In addition, the Council shall, with respect to
				eliminating such disease, provide to the Secretary and other appropriate
				Federal officials advice on—
									(A)coordinating the
				activities of the Public Health Service and other Federal agencies that relate
				to the disease, including activities under subsection (b);
									(B)responding rapidly
				and effectively to cases of extensively drug resistant strains of tuberculosis;
				and
									(C)efficiently
				utilizing the Federal resources involved.
									(3)Comprehensive
				plan
									(A)In
				generalIn carrying out paragraph (2), the Council shall make
				recommendations on the development, revision, and implementation of a
				comprehensive plan to eliminate tuberculosis in the United States.
									(B)ConsultationIn
				carrying out subparagraph (A), the Council shall consult with public and
				private entities, including—
										(i)individuals who
				are scientists, physicians, laboratorians, and other health professionals, who
				are not officers or employees of the Federal Government and who represent the
				disciplines relevant to tuberculosis elimination;
										(ii)members of
				public-private partnerships established to address the elimination of
				tuberculosis;
										(iii)members of
				national and international nongovernmental organizations established to address
				tuberculosis elimination; and
										(iv)members from the
				general public who are knowledgeable with respect to tuberculosis elimination
				including individuals who have or have had tuberculosis.
										(C)Certain
				components of planIn
				carrying out subparagraph (A), the Council shall—
										(i)consider the
				recommendations of the Institute of Medicine regarding the elimination of
				tuberculosis;
										(ii)consider
				recommendations for the involvement of the United States in continuing global
				and cross-border tuberculosis control activities in countries where a high
				incidence of tuberculosis directly affects the United States such as Mexico;
				and
										(iii)review the
				extent to which progress has been made toward eliminating tuberculosis.
										(4)Annual
				reportThe Council shall annually submit to Congress and the
				Secretary a report on the activities carried under this section, other than
				subsection (g). Each such report shall include the opinion of the Council on
				the extent to which its recommendations regarding the elimination of
				tuberculosis have been implemented, including with respect to—
									(A)activities under
				subsection (b); and
									(B)the national plan
				referred to in paragraph (3).
									(5)CompositionThe
				Council shall be composed of—
									(A)representatives
				from the Centers for Disease Control and Prevention, the National Institutes of
				Health, the United States Agency for International Development, the Agency for
				Healthcare Research and Quality, the Health Resources and Services
				Administration, the United States-Mexico Border Health Commission, and other
				Federal departments and agencies that carry out significant activities related
				to tuberculosis;
									(B)State and local
				tuberculosis control and public health officials;
									(C)individuals who are scientists, physicians,
				laboratorians, and other health professionals who represent disciplines
				relevant to tuberculosis elimination;
									(D)members of
				national and international nongovernmental organizations established to address
				the elimination of tuberculosis; and
									(E)members from the
				general public who are knowledgeable with respect to the elimination of
				tuberculosis, including individuals who have or have had
				tuberculosis.
									.
						(b)Rule of
			 construction regarding current membershipWith respect to the
			 advisory council under section 317E(f) of the Public Health Service Act, the
			 amendments made by subsection (a) may not be construed as terminating the
			 membership on such council of any individual serving as such a member as of the
			 day before the date of the enactment of this Act.
					CNew tools for
			 tuberculosis elimination
				121.New
			 toolsSection 317E of the
			 Public Health Service Act (42 U.S.C. 247b–6) is
			 amended—
					(1)by redesignating
			 subsection (g) as subsection (h); and
					(2)by inserting after
			 subsection (f) the following subsection:
						
							(g)New tools for
				elimination of tuberculosis
								(1)Research and
				development on drugs, diagnostics, vaccines, and public health
				interventionsThe Secretary, acting through the Director of the
				Centers for Disease Control and Prevention, shall expand, intensify, and
				coordinate research and development and related activities of such Centers to
				develop new tools for the elimination of tuberculosis, including drugs,
				diagnostics, vaccines, and public health interventions, such as directly
				observed therapy and non-pharmaceutical intervention.
								(2)Federal
				tuberculosis task force
									(A)DutiesThe
				Federal Tuberculosis Task Force (established in December 2001 as part of the
				Centers for Disease Control and Prevention) (in this subsection referred to as
				the Task Force) shall provide to the Secretary and other
				appropriate Federal officials advice on the implementation of paragraph (1),
				including advice regarding the efficient utilization of the Federal resources
				involved.
									(B)Comprehensive
				plan for new tools developmentIn carrying out paragraph (1), the
				Task Force shall make recommendations on the development of a comprehensive
				plan for the creation of new tools for the elimination of tuberculosis,
				including drugs, diagnostics, and vaccines.
									(C)ConsultationIn
				developing the comprehensive plan under paragraph (1), the Task Force shall
				consult with—
										(i)scientists,
				physicians, laboratorians, and other health professionals and who represent the
				specialties and disciplines relevant to the research under
				consideration;
										(ii)members from public-private partnerships or
				foundations (or both) engaged in research relevant to research under
				consideration;
										(iii)members of
				national and international nongovernmental organizations established to address
				tuberculosis elimination;
										(iv)members from the
				general public who are knowledgeable with respect to tuberculosis, including
				individuals who have or have had tuberculosis; and
										(v)scientists,
				physicians, laboratorians, and other health professionals who reside in a
				foreign country with a substantial incidence or prevalence of tuberculosis, and
				who represent the specialties and disciplines relevant to the research under
				consideration.
										(3)Grants and
				contractsThe Secretary shall carry out paragraph (1) directly
				and through awards of grants, cooperative agreements, and contracts to public
				and private entities, including—
									(A)public-private
				partnerships;
									(B)academic
				institutions, including institutions of higher education;
									(C)research
				institutions; and
									(D)the Tuberculosis Trials Consortium and the
				Tuberculosis Epidemiologic Studies
				Consortium.
									.
					DAuthorizations of
			 appropriations
				131.Authorizations
			 of appropriationsSection 317E
			 of the Public Health Service Act, as amended by section 121(1) of this Act, is
			 amended by striking subsection (h) and inserting the following:
					
						(h)Authorization of
				appropriations
							(1)General
				program
								(A)In
				generalFor the purpose of carrying out this section, other than
				subsections (b) and (g), there are authorized to be appropriated $300,000,000
				for fiscal year 2008, and such sums as may be necessary for each of the fiscal
				years 2009 through 2012.
								(B)Reservation for
				emergency grantsOf the amounts appropriated under subparagraph
				(A) for a fiscal year, the Secretary may reserve not more than 25 percent for
				emergency grants under subsection (a) for any State, political subdivision of a
				States, or other public entity in which there is, relative to other areas, a
				substantial number of cases of tuberculosis, multidrug resistant tuberculosis,
				or extensively drug resistant tuberculosis or a substantial rate of increase in
				such cases.
								(C)Research,
				demonstration projects, education, and trainingFor the purpose
				of carrying out subsection (b), there are authorized to be appropriated such
				sums as may be necessary for each of fiscal years 2008 through 2012.
								(D)PriorityIn allocating amounts appropriated under
				subparagraph (A) and not reserved under subparagraph (B), the Secretary shall
				give priority to allocating such amounts for grants under subsection
				(a).
								(E)Allocation of
				funds
									(i)Requirement of
				formulaOf the amounts appropriated under subparagraph (A), not
				reserved under subparagraph (B), and allocated by the Secretary for grants
				under subsection (a), the Secretary shall distribute such amounts to grantees
				under subsection (a) on the basis of a formula.
									(ii)Relevant
				factorsThe formula developed by the Secretary under clause (i)
				shall take into account the level of tuberculosis morbidity in the respective
				geographic area and may consider other factors relevant to tuberculosis in such
				area.
									(iii)No change to
				formula requiredThis subparagraph does not require the Secretary
				to modify the formula that was used by the Secretary to distribute funds to
				grantees under subsection (a) for fiscal year 2007.
									(2)New
				tools
								(A)In
				generalFor the purpose of carrying out subsection (g), there are
				authorized to be appropriated $100,000,000 for fiscal year 2008, and such sums
				as may be necessary for each of the fiscal years 2009 through 2012.
								(B)LimitationThe
				authorization of appropriations established in subparagraph (A) for a fiscal
				year is effective only if the amount appropriated under paragraph (1) for such
				year equals or exceeds the amount appropriated to carry out this section for
				fiscal year
				2007.
								.
				IINational
			 Institutes of Health
			201.Research and
			 development concerning tuberculosis
				(a)In
			 generalSubpart 2 of part C
			 of title IV of the Public Health Service
			 Act (42 U.S.C. 285b et seq.) is amended by inserting after section
			 424B the following section:
					
						424C.Tuberculosis
							(a)In
				GeneralThe Director of the National Institutes of Health shall
				expand, intensify, and coordinate research and development and related
				activities of the Institute with respect to tuberculosis, including activities
				toward the goal of eliminating such disease.
							(b)Certain
				ActivitiesActivities under subsection (a) shall include—
								(1)enhancing basic
				and clinical research on tuberculosis, including drug resistant tuberculosis;
				and
								(2)expanding research
				on the relationship between such disease and the human immunodeficiency
				virus.
								.
				(b)Research
			 educationPart A of title IV of the Public Health Service Act (42
			 U.S.C. 281 et seq.) is amended by adding at the end the following:
					
						404I.Tuberculosis
				academic awards
							(a)Tuberculosis
				academic awardsThe Director of the National Institutes of Health
				may provide awards to faculty of schools of medicine, osteopathic medicine,
				nursing, public health, or related fields to assist such faculty in developing
				high quality curricula in such schools designed to significantly increase the
				opportunities for interested individuals, including students of the school and
				practicing physicians and nurses, to learn the principles and practices of
				preventing, managing, and controlling tuberculosis.
							(b)Tuberculosis/pulmonary
				infection awardsThe Director of the National Institutes of
				Health may provide awards to support the career development of clinically
				trained professionals who are committed to research regarding pulmonary
				infections and tuberculosis by providing for supervised study and
				research.
							.
				202.Activities of
			 National institute of Allergy and Infectious DiseasesSection 447A of the
			 Public Health Service Act (42 U.S.C.
			 285f–2) is amended—
				(1)by striking
			 In carrying out section 446 and inserting (a) In carrying
			 out section 446; and
				(2)by inserting at
			 the end the following:
					
						(b)Activities under
				subsection (a) shall include activities to develop a tuberculosis vaccine. Such
				activities shall be carried out in accordance with the blueprint for
				tuberculosis vaccine development described in the report prepared pursuant to
				the workshop convened in March 1998 by the Advisory Council for Elimination of
				Tuberculosis, the Director of the National Vaccine Program, and the Director of
				the
				Institute.
						.
				203.John E. Fogarty
			 International Center for Advanced Study in the Health SciencesSection 482 of the
			 Public Health Service Act (42 U.S.C.
			 287b) is amended—
				(1)by inserting
			 (a) In
			 general.— before The general
			 purpose;
				(2)in subsection (a)
			 (as so designated), by inserting after Health Sciences the
			 following: (in this subpart referred to as the
			 Center); and
				(3)by adding at the
			 end the following subsection:
					
						(b)Tuberculosis
							(1)In
				generalIn carrying out subsection (a) with respect to
				tuberculosis, the Center shall expand, intensify, and coordinate international
				activities of the Center for research and training.
							(2)International
				training programIn carrying out paragraph (1), the Center shall
				carry out an international training program regarding tuberculosis. Such
				program shall be modeled after the international training program carried out
				by the Center with respect to the human immunodeficiency
				virus.
							.
				204.Loan repayment
			 programs regarding research on tuberculosisPart G of title IV of the
			 Public Health Service Act (42 U.S.C.
			 288 et seq.) is amended—
				(1)by redesignating
			 the second section 487F as section 487G; and
				(2)by inserting after
			 section 487G (as so redesignated) the following section:
					487H.Loan repayments regarding research on
		  tuberculosisIn carrying out
				sections 487C, 487E, and 487F, the Secretary shall seek to ensure that, for
				fiscal year 2008 and subsequent fiscal years, a portion of amounts appropriated
				to carry out such sections is reserved for the purpose of entering into
				contracts under which (in accordance with the section involved) individuals
				will conduct research on tuberculosis. The Secretary shall have sole discretion
				for the administration of activities under this
				section.
						.
				205.Authorization
			 of appropriationsFor the
			 purpose of carrying out this title and the amendments made by this title, there
			 are authorized to be appropriated such sums as may be necessary. Such
			 authorization of appropriations shall be in addition to the authorization of
			 appropriations established by section 402A(a) of the Public Health Service Act
			 and any other authorization of appropriations available for such
			 purpose.
			
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Comprehensive Tuberculosis
			 Elimination Act of 2007.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Department of health and human services
				in coordination with the centers for disease control and prevention and other
				appropriate agencies
					Subtitle A—National strategy for combating and
				eliminating tuberculosis
					Sec. 101. National strategy.
					Subtitle B—Interagency
				collaboration
					Sec. 111. Advisory council for elimination of
				tuberculosis.
					Subtitle C—New tools for tuberculosis
				elimination
					Sec. 121. New
				tools.
					Subtitle D—Evaluation of public health
				authorities
					Sec. 131. Evaluation of public health
				authorities.
					Subtitle E—Authorization of
				appropriations
					Sec. 141. Authorizations of
				appropriations.
					TITLE II—National Institutes of
				Health
					Sec. 201. Research and development concerning
				tuberculosis.
				
			IDepartment of health and
			 human services in coordination with the centers for disease control and
			 prevention and other appropriate agencies
			ANational strategy for
			 combating and eliminating tuberculosis
				101.National
			 strategySection 317E of the
			 Public Health Service Act (42 U.S.C. 247b–6) is
			 amended—
					(1)by striking the heading for the section and
			 inserting the following: national strategy for combating and eliminating
			 tuberculosis;
					(2)by amending subsection
			 (b) to read as follows:
						
							(b)Research and
				development; demonstration projects; education and trainingWith respect to the prevention, treatment,
				control, and elimination of tuberculosis, the Secretary may, directly or
				through grants to public or nonprofit private entities, carry out the
				following:
								(1)Research, with priority given to research
				and development concerning latent tuberculosis infection, strains of
				tuberculosis resistant to drugs, and research concerning cases of tuberculosis
				that affect certain populations at risk for tuberculosis.
								(2)Demonstration projects
				for—
									(A)the development of
				regional capabilities to prevent, control and eliminate tuberculosis and
				prevent multidrug resistant and extensively drug resistant strains of
				tuberculosis;
									(B)the intensification of efforts to reduce
				health disparities in the incidence of tuberculosis;
									(C)the intensification of efforts to control
				tuberculosis along the United States-Mexico border and among United
				States-Mexico binational populations, including through expansion of the scope
				and number of programs that—
										(i)detect and treat binational cases of
				tuberculosis; and
										(ii)treat high-risk cases of tuberculosis
				referred from Mexican health departments;
										(D)the intensification of
				efforts to prevent, detect, and treat tuberculosis among foreign-born persons
				who are in the United States;
									(E)the intensification of
				efforts to prevent, detect, and treat tuberculosis among populations and
				settings documented as having a high risk for tuberculosis; and
									(F)tuberculosis detection,
				control, and prevention.
									(3)Public information and
				education activities.
								(4)Education, training,
				clinical skills improvement activities, and workplace exposure prevention for
				health professionals, including allied health personnel and emergency response
				employees.
								(5)Support of Centers to carry out activities
				under paragraphs (1) through (4).
								(6)Collaboration with international
				organizations and foreign countries in carrying out such activities.
								(7)Develop, enhance, and
				expand information technologies that support tuberculosis control including
				surveillance and database management systems with cross-jurisdictional
				capabilities, which shall conform to the standards and implementation
				specifications for such information technologies as recommended by the
				Secretary.
								;
				and
					(3)in subsection (d), by
			 adding at the end the following:
						
							(3)Determination of amount
				of nonfederal contributions
								(A)PriorityIn
				awarding grants under subsection (a) or (b), the Secretary shall give highest
				priority to an applicant that provides assurances that the applicant will
				contribute non-Federal funds to carry out activities under this section, which
				may be provided directly or through donations from public or private entities
				and may be in cash or in kind, including equipment or services.
								(B)Federal amounts not to
				be included as contributionsAmounts provided by the Federal
				Government, or services assisted or subsidized to any significant extent by the
				Federal Government, may not be included in determining the amount of
				non-Federal contributions as described in subparagraph
				(A).
								.
					BInteragency
			 collaboration
				111.Advisory council for
			 elimination of tuberculosis
					(a)In
			 generalSection 317E(f) of
			 the Public Health Service Act (42 U.S.C. 247b–6(f)) is
			 amended—
						(1)by redesignating paragraph (5) as paragraph
			 (6); and
						(2)by striking paragraphs
			 (2) through (4), and inserting the following:
							
								(2)DutiesThe Council shall provide advice and
				recommendations regarding the elimination of tuberculosis to the Secretary. In
				addition, the Council shall, with respect to eliminating such disease, provide
				to the Secretary and other appropriate Federal officials advice on—
									(A)coordinating the
				activities of the Department of Health and Human Services and other Federal
				agencies that relate to the disease, including activities under subsection
				(b);
									(B)responding rapidly and
				effectively to emerging issues in tuberculosis; and
									(C)efficiently utilizing the
				Federal resources involved.
									(3)Comprehensive
				plan
									(A)In
				generalIn carrying out paragraph (2), the Council shall make or
				update recommendations on the development, revision, and implementation of a
				comprehensive plan to eliminate tuberculosis in the United States.
									(B)ConsultationIn
				carrying out subparagraph (A), the Council may consult with appropriate public
				and private entities, which may, subject to the direction or discretion of the
				Secretary, include—
										(i)individuals who are
				scientists, physicians, laboratorians, and other health professionals, who are
				not officers or employees of the Federal Government and who represent the
				disciplines relevant to tuberculosis elimination;
										(ii)members of
				public-private partnerships or private entities established to address the
				elimination of tuberculosis;
										(iii)members of national and
				international nongovernmental organizations whose purpose is to eliminate
				tuberculosis; and
										(iv)members from the general
				public who are knowledgeable with respect to tuberculosis elimination including
				individuals who have or have had tuberculosis.
										(C)Certain components of
				planIn carrying out
				subparagraph (A), the Council shall, subject to the direction or discretion of
				the Secretary—
										(i)consider recommendations
				for the involvement of the United States in continuing global and cross-border
				tuberculosis control activities in countries where a high incidence of
				tuberculosis directly affects the United States; and
										(ii)review the extent to
				which progress has been made toward eliminating tuberculosis.
										(4)Biennial
				report
									(A)In
				generalThe Council shall submit a biennial report to the
				Secretary, as determined necessary by the Secretary, on the activities carried
				under this section, other than subsection (g). Each such report shall include
				the opinion of the Council on the extent to which its recommendations regarding
				the elimination of tuberculosis have been implemented, including with respect
				to—
										(i)activities under
				subsection (b); and
										(ii)the national plan
				referred to in paragraph (3).
										(B)PublicThe
				Secretary shall make a report submitted under subparagraph (A) public.
									(5)CompositionThe
				Council shall be composed of—
									(A)ex officio
				representatives from the Centers for Disease Control and Prevention, the
				National Institutes of Health, the United States Agency for International
				Development, the Agency for Healthcare Research and Quality, the Health
				Resources and Services Administration, the United States-Mexico Border Health
				Commission, and other Federal departments and agencies that carry out
				significant activities related to tuberculosis;
									(B)State and local
				tuberculosis control and public health officials;
									(C)individuals who are scientists, physicians,
				laboratorians, and other health professionals who represent disciplines
				relevant to tuberculosis elimination; and
									(D)members of national and
				international nongovernmental organizations established to address the
				elimination of
				tuberculosis.
									.
						(b)Rule of construction
			 regarding current membershipWith respect to the advisory council
			 under section 317E(f) of the Public Health Service Act, the amendments made by
			 subsection (a) may not be construed as terminating the membership on such
			 council of any individual serving as such a member as of the day before the
			 date of the enactment of this Act.
					CNew tools for
			 tuberculosis elimination
				121.New
			 toolsSection 317E of the
			 Public Health Service Act (42 U.S.C. 247b–6) is
			 amended—
					(1)by redesignating
			 subsection (g) as subsection (h); and
					(2)by inserting after
			 subsection (f) the following subsection:
						
							(g)New tools for
				elimination of tuberculosis
								(1)Research and
				development on drugs, diagnostics, vaccines, and public health
				interventionsThe Secretary may expand, intensify, and coordinate
				research and development and related activities to develop new tools for the
				elimination of tuberculosis, including drugs, diagnostics, vaccines, and public
				health interventions, such as directly observed therapy and non-pharmaceutical
				intervention, and methods to enhance detection and response to outbreaks of
				tuberculosis, including multidrug resistant tuberculosis. The Secretary shall
				give priority to programmatically relevant research so that new tools can be
				utilized in public health practice.
								(2)Federal tuberculosis
				task force
									(A)DutiesThe
				Federal Tuberculosis Task Force (in this subsection referred to as the
				Task Force) shall provide to the Secretary and other appropriate
				Federal officials advice on the implementation of paragraph (1), including
				advice regarding the efficient utilization of the Federal resources
				involved.
									(B)Comprehensive plan for
				new tools developmentIn carrying out paragraph (1), the Task
				Force shall make recommendations on the development of a comprehensive plan for
				the creation of new tools for the elimination of tuberculosis, including drugs,
				diagnostics, and vaccines.
									(C)ConsultationIn
				developing the comprehensive plan under paragraph (1), the Task Force shall
				consult with external parties including representatives from groups such
				as—
										(i)scientists, physicians,
				laboratorians, and other health professionals who represent the specialties and
				disciplines relevant to the research under consideration;
										(ii)members from public-private partnerships,
				private entities, or foundations (or both) engaged in activities relevant to
				research under consideration;
										(iii)members of national and
				international nongovernmental organizations established to address tuberculosis
				elimination;
										(iv)members from the general
				public who are knowledgeable with respect to tuberculosis including individuals
				who have or have had tuberculosis; and
										(v)scientists, physicians,
				laboratorians, and other health professionals who reside in a foreign country
				with a substantial incidence or prevalence of tuberculosis, and who represent
				the specialties and disciplines relevant to the research under
				consideration.
										(3)Grants and
				contractsThe Secretary may carry out paragraph (1) directly and
				through awards of grants, cooperative agreements, and contracts to public and
				private entities, including—
									(A)public-private
				partnerships;
									(B)academic institutions,
				including institutions of higher education;
									(C)research institutions;
				and
									(D)nonprofit entities
				established and dedicated to tuberculosis vaccine and treatment product
				development.
									.
					DEvaluation of public
			 health authorities
				131.Evaluation of public
			 health authorities
					(a)In
			 generalNot later than 180 days after the date of enactment of
			 the Comprehensive Tuberculosis Elimination Act of 2007, the Secretary of Health
			 and Human Services shall prepare and submit to the appropriate committees of
			 Congress a report that evaluates and provides recommendations on changes needed
			 to Federal and State public health authorities to address current disease
			 containment challenges such as isolation and quarantine.
					(b)Contents of
			 evaluationThe report described in subsection (a) shall
			 include—
						(1)an evaluation of the
			 effectiveness of current policies to detain patients with active
			 tuberculosis;
						(2)an evaluation of whether
			 Federal laws should be strengthened to expressly address the movement of
			 individuals with active tuberculosis; and
						(3)specific legislative
			 recommendations for changes to Federal laws, if any.
						(c)Update of
			 quarantine regulationsNot later than 240 days after the date of
			 enactment of this Act, the Secretary of Health and Human Services shall
			 promulgate regulations to update the current interstate and foreign quarantine
			 regulations found in parts 70 and 71 of title 42, Code of Federal
			 Regulations.
					EAuthorization of
			 appropriations
				141.Authorizations of
			 appropriationsSection 317E of
			 the Public Health Service Act, as amended by section 121(1) of this Act, is
			 amended by striking subsection (h) and inserting the following:
					
						(h)Authorization of
				appropriations
							(1)General
				program
								(A)In
				generalFor the purpose of carrying out this section, other than
				subsections (b) and (g), there are authorized to be appropriated $300,000,000
				for fiscal year 2008, and such sums as may be necessary for each of the fiscal
				years 2009 through 2012.
								(B)Reservation for
				emergency grantsOf the amounts appropriated under subparagraph
				(A) for a fiscal year, the Secretary may reserve not more than 25 percent for
				emergency grants under subsection (a) for any geographic area, State, political
				subdivision of a State, or other public entity in which there is, relative to
				other areas, a substantial number of cases of tuberculosis, multidrug resistant
				tuberculosis, or extensively drug resistant tuberculosis or a substantial rate
				of increase in such cases.
								(C)Research, demonstration
				projects, education, and trainingFor the purpose of carrying out
				subsection (b), there are authorized to be appropriated such sums as may be
				necessary for each of fiscal years 2008 through 2012.
								(D)PriorityIn allocating amounts appropriated under
				subparagraph (A) and not reserved under subparagraph (B), the Secretary shall
				give priority to allocating such amounts for grants under subsection
				(a).
								(E)Allocation of
				funds
									(i)Requirement of
				formulaOf the amounts appropriated under subparagraph (A), not
				reserved under subparagraph (B), and allocated by the Secretary for grants
				under subsection (a), the Secretary shall distribute a portion of such amounts
				to grantees under subsection (a) on the basis of a formula.
									(ii)Relevant
				factorsThe formula developed by the Secretary under clause (i)
				shall take into account the level of tuberculosis morbidity and case complexity
				in the respective geographic area and may consider other factors relevant to
				tuberculosis in such area.
									(iii)No change to formula
				requiredThis subparagraph does not require the Secretary to
				modify the formula that was used by the Secretary to distribute funds to
				grantees under subsection (a) for fiscal year 2007.
									(2)New tools
								(A)In
				generalFor the purpose of carrying out subsection (g), there are
				authorized to be appropriated $100,000,000 for fiscal year 2008, and such sums
				as may be necessary for each of the fiscal years 2009 through 2012.
								(B)LimitationThe
				authorization of appropriations established in subparagraph (A) for a fiscal
				year is effective only if the amount appropriated under paragraph (1) for such
				year equals or exceeds the amount appropriated to carry out this section for
				fiscal year
				2007.
								.
				IINational Institutes of
			 Health
			201.Research and
			 development concerning tuberculosisSubpart 2 of part C of title IV of the
			 Public Health Service Act (42 U.S.C.
			 285b et seq.) is amended by inserting after section 424B the following
			 section:
				
					424C.Tuberculosis
						(a)In
				GeneralThe Director of the National Institutes of Health may
				expand, intensify, and coordinate research and development and related
				activities of the Institute with respect to tuberculosis including activities
				toward the goal of eliminating such disease.
						(b)Certain
				ActivitiesActivities under subsection (a) may include—
							(1)enhancing basic and
				clinical research on tuberculosis, including drug resistant tuberculosis;
				and
							(2)expanding research on the
				relationship between such disease and the human immunodeficiency
				virus.
							.
			
	
		December 18, 2007
		Reported with an amendment
	
